DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments submitted 04/27/2021 have been entered.  Claims 1-8, 10-14, and 16-18 remain pending.
Ray et al., U.S. Patent Publication 2014/0299328, hereinafter Ray
Quigley et al., U.S. Patent Publication 2003/0008577, hereinafter Quigley
Wajnikonis, U.S. Patent Publication 2009/0133612, hereinafter Wajnikonis
Flight et al., U.S. Patent Publication 2016/0160630, hereinafter Flight
Conn, U.S. Patent Publication 2013/0118249, hereinafter Conn
Applicant's arguments filed 04/27/2021 have been fully considered but they are not persuasive. 
Regarding Claims 1, 8, and 14, Applicant argues that the above references do not teach the amended limitation related to the acceleration monitoring sensor as being a cross axial accelerometer.  Examiner disagrees, as detailed below, the rejection relying substantially on the former rejection of exemplary claim 6 for the inclusion of a triaxial accelerometer.  Additionally, Applicant argues that the obviousness rejection of record is improper as it relied on a large number of rejections covering a period of time greater than 10 years.  Examiner notes that Reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention. In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991).  In the instant rejection, the references being included largely relate to additional structural features of art acknowledged alternatives for use with wellbore production conduits.  Examiner additionally notes that arguments related to the age of references are seen as unpersuasive noting that "The mere age of the references is not persuasive of the .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, 11-13, and 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 5 and 6, the recitation of “the at least one electronic sensor comprises at least one of an accelerometer” and “the accelerometer comprises a triaxial accelerometer” are seen as vague and indefinite in view of the amendments to parent claim 1 which recites that the at least one electronic sensor comprises a cross-axial accelerometer.  It is not clear the claims are intended to recite a different 
Regarding Claim 11 and 12, the recitation of “the at least one electronic sensor comprises at least one of an accelerometer” and “the accelerometer comprises a triaxial accelerometer” are seen as vague and indefinite in view of the amendments to parent claim 1 which recites that the at least one electronic sensor comprises a cross-axial accelerometer.  It is not clear the claims are intended to recite a different accelerometer, which appears to be inconsistent with the instant specification, or if the claims are drawn to the same element, which then would present a condition in which the claims are not further limiting over Claim 8.  As it is believed that the accelerometer is intended to be drawn to the same element in both claims, it will be treated as such, however clarification is required.  
Regarding Claim 16 and 17, the recitation of “the sensor … comprises at least one of an accelerometer” and “the accelerometer comprises a triaxial accelerometer” are seen as vague and indefinite in view of the amendments to parent claim 1 which recites that the at least one electronic sensor comprises a cross-axial accelerometer.  It is not clear the claims are intended to recite a different accelerometer, which appears to be inconsistent with the instant specification, or if the claims are drawn to the same element, which then would present a condition in which the claims are not further limiting over Claim 8.  As it is believed that the accelerometer is intended to be drawn to the same element in both claims, it will be treated as such, however clarification is required.  
Likewise, Claims 7, 13, and 18 are rejected as depending on an indefinite claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ray et al., U.S. Patent Publication 2014/0299328, in view of Quigley et al., U.S. Patent Publication 2003/0008577, Wajnikonis, U.S. Patent Publication 2009/0133612, Flight et al., U.S. Patent Publication 2016/0160630, and Conn, U.S. Patent Publication 2013/0118249, hereinafter referred to as Ray, Quigley, Wajnikonis, Flight, and Conn respectively.  
Regarding Claim 1, Ray discloses a flow line jumper for providing fluid communication between first and second spaced apart subsea structures (wellheads and manifolds; Paragraph 0020), the flow line jumper comprising:
A length of conduit (41, in so far as the ends of the jumper are fixed as seen in Figure 2)located at a seabed and surrounded by a body of fluid, having a predetermined size and shape to accommodate a flow of another fluid therethrough (Paragraph 0077),
First and second connectors deployed on opposing ends of the conduit configured to connect to the first and second subsea structures (Paragraphs 0077, 0078),

Additionally, Quigley teaches the use of a fluid conduit which may include a plurality of electronic sensors (sensors may be sensors 62 or incorporated/connected to energy source cables 60; Paragraph 0052, 0069), the sensor may act as an induced vibration/load detection in the form of a strain gauge, accelerometers, or similar sensor which is configured to measure vibrations/forces acting on the fluid conduit, which may originate from an internal or external location (in so far as the sensor is designed to measure the general relative movement of the conduit during buoyancy adjustment operations; Paragraphs 0052, 0069), the sensors likewise include a communication link to a surface location for real time monitoring of the downhole sensors (one such condition is seen in Figure 13, wherein the sensors communicate with surface processor 90 via conductors 60; Paragraph 0069).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Ray to include the sensors/communication system as taught by Quigley located on/in the conduit for communication to surface.  Doing so would give a user greater operational control over the dynamics of the subsea line (Paragraph 0052) and would allow real time monitoring of changes at the conduit for operation updates to pumping in the conduit (Paragraph 0069).
Furthermore, while Ray/Quigley teaches that the sensors may be an accelerometer as discussed above (Paragraph 0052), but does not expressly disclose that the sensor is a cross axial accelerometer that monitors acceleration of the conduit.
Additionally, Conn teaches the use of vibration sensor tri-axial accelerometers in a string which is sensitive to motion indicating acceleration of the conduit (Paragraphs 0015, 0020).

Additionally, Flight teaches the use of a downhole fluid conduit which may include a “monitoring module” using sensors mounted to the tubular structure for monitoring strain therethrough, the strain measurements then used to predict the loading and fatigue life of a component based on the loading data (Paragraph 0015).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the data collection system to include using the strain data to predict mechanical fatigue of the conduit/structures as taught by Flight.  Doing so merely constitutes a standard oilfield practice for evaluating downhole equipment and further allows a user to determine the most effective use of the components and allow for compensation for other potential damage inducing conditions such as temperature change (Paragraph 0015).
Additionally, Wajnikonis teaches the use of a jumper line (3) which is deployed in a subsea environment, wherein a number of vibration suppression devices (6b-l) having a plurality of conduit axis aligned plates extending therefrom (as seen in Figure 1, embodiments 6b-l includes a plurality of plates extending perpendicularly from the conduit central axis and running in alignment with the central axis to contact surrounding fluid for added drag) and clamped about an external surface of the jumper so as to dampen oscillations of the jumper from internal and external fluid flow (the vibration suppression elements are configured to dissipate oscillation energies in the conduit by increasing the effective drag force in the same manner as the instant invention; Paragraphs 0108, 0124).

Regarding Claim 2, in view of the modification made in relation to Claim 1, Quigley further teaches that the sensors 60/62 may include a plurality of sensors which are in electrical communication with one another by virtue of being connected in series (Paragraphs 0052, 0069).  Examiner notes that if a more specific structure definition is intended, such a recitation would be required.
Regarding Claim 3, in view of the modifications made in relation to Claim 1, Quigley further teaches that the sensors may be in real time communication with a remotely operated surface vehicle as part of the communication network (barge or other transport 74 operated at the water surface includes processor 90 linked via communication cables 60; Paragraph 0069).
Regarding Claim 4, in view of the modifications made in relation to Claim 1, Quigley further teaches that the sensors may be in communication with a surface control system (process 90 on surface transport 74) via a subsea umbilical (in the context that the energy/communication cables 60 act as a subsea/underwater umbilical; Paragraph 0069).
Regarding Claim 5, in view of the modifications made in relation to Claim 1, Quigley further teaches that the sensors may include strain gauges and accelerometers (Paragraph 0052).
Regarding Claim 6, in view of the above 112b rejections, Conn further teaches that the tri-axial accelerometers in the string which may have an axis aligned with an axis sensitive to motion such (lateral axis) such that at least one of the orthogonal axes are aligned perpendicular to the conduit  (Paragraphs 0015, 0020).
Regarding Claim 8, Ray discloses a system comprising

While Ray discloses that the systems may include different sensors for measuring flow properties (Paragraph 0070), it does not expressly disclose that the sensors are deployed on the conduit to measure vibration/load, the data of which is used to estimate mechanical fatigue, or the use of a vibration suppression device on the flow line.
Additionally, Quigley teaches the use of a fluid conduit which may include a plurality of electronic sensors (sensors may be sensors 62 or incorporated/connected to energy source cables 60; Paragraph 0052, 0069), the sensor may act as an induced vibration/load detection in the form of a strain gauge, accelerometers, or similar sensor which is configured to measure vibrations/forces acting on the fluid conduit, which may originate from an internal or external location (in so far as the sensor is designed to measure the general relative movement of the conduit during buoyancy adjustment operations; Paragraphs 0052, 0069), the sensors likewise include a communication link to a surface location for real time monitoring of the downhole sensors (one such condition is seen in Figure 13, wherein the sensors communicate with surface processor 90 via conductors 60; Paragraph 0069).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Ray to include the sensors/communication system as taught by Quigley located on/in the conduit for communication to surface.  Doing so would give a user greater operational control over the dynamics of the subsea line (Paragraph 0052) and would allow real time monitoring of changes at the conduit for operation updates to pumping in the conduit (Paragraph 0069).

Additionally, Conn teaches the use of vibration sensor tri-axial accelerometers in a string which is sensitive to motion indicating acceleration of the conduit (Paragraphs 0015, 0020).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the generic accelerometers of Quigley/Ray for the triaxial accelerometers as taught by Conn.  Doing so merely constitutes a substitution of one known downhole accelerometer motion detector for another with a reasonable expectation of success (MPEP 2143, Subsection I,B).
Additionally, Flight teaches the use of a downhole fluid conduit which may include a “monitoring module” using sensors mounted to the tubular structure for monitoring strain therethrough, the strain measurements then used to predict the loading and fatigue life of a component based on the loading data (Paragraph 0015).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the data collection system to include using the strain data to predict mechanical fatigue of the conduit/structures as taught by Flight.  Doing so merely constitutes a standard oilfield practice for evaluating downhole equipment and further allows a user to determine the most effective use of the components and allow for compensation for other potential damage inducing conditions such as temperature change (Paragraph 0015).
Additionally, Wajnikonis teaches the use of a jumper line (3) which is deployed in a subsea environment, wherein a number of vibration suppression devices (6b-l) having a plurality of conduit axis aligned plates extending therefrom (as seen in Figure 1, embodiments 6b-l includes a plurality of plates extending perpendicularly from the conduit central axis and running in alignment with the central axis to 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Ray/Quigley to include deploying a vibration suppression system when excess vibration is detected.  Doing so would improve the damping of motion of the line, decreasing undesired oscillations of the line (Paragraphs 0124, 0125).
Regarding Claim 10, in view of the modification made in relation to Claim 8, Quigley further teaches that the sensors 60/62 may include a plurality of sensors which are in electrical communication with one another by virtue of being connected in series and in communication with the surface control processor (Paragraphs 0052, 0069).
Regarding Claim 11, in view of the modifications made in relation to Claim 8, Quigley further teaches that the sensors (60) may include strain gauges and accelerometers (Paragraph 0052).
Regarding Claim 12, in view of the above 112b rejections, Conn further teaches that the tri-axial accelerometers in the string which may have an axis aligned with an axis sensitive to motion such (lateral axis) such that at least one of the orthogonal axes are aligned perpendicular to the conduit  (Paragraphs 0015, 0020).
Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ray (2014/0299328) in view of Quigley (2003/0008577), Flight (2016/0160630), Conn (2013/0118249), and Wajnikonis (2009/0133612) as applied to Claims 5 and 11, in further view of Bryant et al., U.S. Patent Publication 2015/0219508, hereinafter referred to as Bryant.
Regarding Claim 7, in view of the modifications made in relation to Claims 1/5, Quigley further teaches that the sensors may be a strain gauge as discussed in relation to claims 5 above wherein there 
Additionally, Bryant teaches the use of a wellbore conduit which may be equipped with a plurality of strain gauges (100) which are arranged in pairs to be in line with and perpendicular to the central axis of the conduit (Paragraph 0039).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the strain gauge orientation of Ray/Quigley to include a pair with the aligned/perpendicular orientation.  Doing so would allow the sensors to measure both the axial and torsional loads applied to the conduit (Paragraph 0042).
Regarding Claim 13, in view of the modifications made in relation to Claims 8/11, Quigley further teaches that the sensors may be a strain gauge as discussed in relation to claims 11 above wherein there may be a plurality of such sensors (Paragraph 0052), but does not expressly disclose that the sensors are positioned to be in line with an axis of the conduit and perpendicular to said axis.
Additionally, Bryant teaches the use of a wellbore conduit which may be equipped with a plurality of strain gauges (100) which are arranged in pairs to be in line with and perpendicular to the central axis of the conduit (Paragraph 0039).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the strain gauge orientation of Ray/Quigley to include a pair with the aligned/perpendicular orientation.  Doing so would allow the sensors to measure both the axial and torsional loads applied to the conduit (Paragraph 0042).
Claims 14, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ray (2014/0299328) in view of Quigley (2003/0008577), Conn (2013/0118249), Flight (2016/0160630), Wajnikonis (2009/0133612), and Selstad, U.S. Patent Publication 2011/0139460, hereinafter referred to as Selstad.
Claim 14, Ray discloses a hydrocarbon production method comprising:
Positioning a subsea flow line jumper for providing fluid communication between first and second spaced apart subsea structures (the ends of the jumper fixed to a wellhead and a manifold; Paragraphs 0020, 0077, 0078), the jumper having a length of conduit (41) having a predetermined size and shape to accommodate produced wellbore fluid therethrough (Paragraph 0077),
While Ray discloses that the systems may include different sensors for measuring flow properties (Paragraph 0070), it does not expressly disclose that the sensors are deployed on the conduit to measure vibration/load, the data of which is used to estimate mechanical fatigue, or the use of a vibration suppression device on the flow line.
Additionally, Quigley teaches the use of a fluid conduit which may include a plurality of electronic sensors (sensors may be sensors 62 or incorporated/connected to energy source cables 60; Paragraph 0052, 0069), the sensor may act as an induced vibration/load detection in the form of a strain gauge, accelerometers, or similar sensor which is configured to measure vibrations/forces acting on the fluid conduit, which may originate from an internal or external location (in so far as the sensor is designed to measure the general relative movement of the conduit during buoyancy adjustment operations, such forces may arise from internal or external fluid flow; Paragraphs 0052, 0069), the sensors likewise include a communication link to a surface location for real time transmission and monitoring of the downhole sensors such that a surface processor (90) may evaluate the sensor measurements from potential internal or external flow induced oscillations (one such condition is seen in Figure 13, wherein the sensors communicate with surface processor 90 via conductors 60; Paragraph 0069).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the system of Ray to include the sensors/communication system as taught by Quigley located on/in the conduit for communication to surface.  Doing so would give a user greater 
Furthermore, while Ray/Quigley teaches that the sensors may be an accelerometer as discussed above (Paragraph 0052), but does not expressly disclose that the sensor is a cross axial accelerometer that monitors acceleration of the conduit.
Additionally, Conn teaches the use of vibration sensor tri-axial accelerometers in a string which is sensitive to motion indicating acceleration of the conduit (Paragraphs 0015, 0020).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the generic accelerometers of Quigley/Ray for the triaxial accelerometers as taught by Conn.  Doing so merely constitutes a substitution of one known downhole accelerometer motion detector for another with a reasonable expectation of success (MPEP 2143, Subsection I,B).
Additionally, Flight teaches the use of a downhole fluid conduit which may include a “monitoring module” using sensors mounted to the tubular structure for monitoring strain therethrough, the strain measurements then used to predict the loading and fatigue life of a component based on the loading data (Paragraph 0015).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the data collection system to include using the strain data to predict mechanical fatigue of the conduit/structures as taught by Flight.  Doing so merely constitutes a standard oilfield practice for evaluating downhole equipment and further allows a user to determine the most effective use of the components and allow for compensation for other potential damage inducing conditions such as temperature change (Paragraph 0015).
Additionally, Wajnikonis teaches the use of a jumper line (3) which is deployed in a subsea environment, wherein a number of vibration suppression devices (6b-l) having a plurality of conduit axis 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Ray/Quigley to include deploying a vibration suppression system when excess vibration is detected.  Doing so would improve the damping of motion of the line, decreasing undesired oscillations of the line (Paragraphs 0124, 0125).
Furthermore, while Ray discloses that the wellhead and manifold may include control valves (Paragraphs 0057-0059) to regulate fluid flow, it does not expressly disclose that the flow rate is maintained when measurements are below a given threshold and lowered when above a given threshold.
Additionally, Selstad teaches the use of a subsea manifold/wellhead system, wherein fluid flows up to a certain break point, and when pressure above a given threshold is detected, fluid flow is choked to a desired flow rate (Paragraph 0023).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the method of Ray/Quigley to include regulating the flow when an excess is detected and/or maintaining regular flow rates when no excess is detected.  Doing so would give a user greater control over the desired production rate of fluids from the wellhead into the manifold (Paragraph 0023).
Regarding Claim 16, in view of the modifications made in relation to Claim 14, Quigley further teaches that the sensors (60) may include strain gauges and accelerometers (Paragraph 0052).
Claim 17, in view of the above 112b rejections, Conn further teaches that the tri-axial accelerometers in the string which may have an axis aligned with an axis sensitive to motion such (lateral axis) such that at least one of the orthogonal axes are aligned perpendicular to the conduit  (Paragraphs 0015, 0020).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ray (2014/0299328) in view of Quigley (2003/0008577), Conn (2013/0118249), Flight (2016/0160630), Wajnikonis (2009/0133612), and Selstad (2011/0139460) as applied to Claim 16, in further view of Bryant (2015/0219508).
Regarding Claim 18, in view of the modifications made in relation to Claims 14/16, Quigley further teaches that the sensors may be a strain gauge as discussed in relation to claim 16 above wherein there may be a plurality of such sensors (Paragraph 0052), but does not expressly disclose that the sensors are positioned to be in line with an axis of the conduit and perpendicular to said axis.
Additionally, Bryant teaches the use of a wellbore conduit which may be equipped with a plurality of strain gauges (100) which are arranged in pairs to be in line with and perpendicular to the central axis of the conduit (Paragraph 0039).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the strain gauge orientation of Ray/Quigley to include a pair with the aligned/perpendicular orientation.  Doing so would allow the sensors to measure both the axial and torsional loads applied to the conduit (Paragraph 0042).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547.  The examiner can normally be reached on Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676